DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on June 27, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS documents submitted on May 13, 2022, January 31, 2022, May 26, 2021, January 26, 2021, and September 18, 2020 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0318444 A1, hereinafter ‘Huang’) in view of examiner’s official notice.
As to claim 1, Huang teaches a method of manufacturing a display module, the method comprising: 
forming an epitaxial film (110) comprising a light emitting layer, a first type semiconductor layer, and a second type semiconductor layer (see figure 7 and paragraph 0057); 
attaching the epitaxial film (110) onto an intermediate substrate (i.e. electrode pad layer, 130 – see figure 14) comprising a conductive material (i.e. electrodes); and
patterning the epitaxial film (110) to form a light emitting diode (LED) (see figure 16).  
Huang does teach making multiple-LED units, as shown in figures 17-21 and described e.g. in paragraphs 0016-0017.  Huang also teach making completed devices, as noted in paragraphs 0022-0023.  Huang does not explicitly teach connecting the LED(s) to a driving circuit layer through the conductive material.  
However, the examiner takes official notice that it is notoriously well known in the art of LED manufacturing for completed LED devices to be connected to a “driving circuit layer” for proper functionality.  
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Huang with a driving circuit layer, so as to provide proper connection to the LED devices in order for them to function. A driving circuit layer would provide the necessary electrical connections to the LED devices in order for them to operate/function.


Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-10 are also objected to as being dependent upon an objected claim.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

	

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812